DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.

Applicant’s response filed on August 3, 2021 is acknowledged and has been entered.  Claims 1, 3-4, 6-8 are amended. Claims 5 and 15-20 are canceled. Claims 1-4 and 6-14 are pending.  
Claims 1-4 and 6-14 are discussed in this Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments over the claims and over Zhang and Haas, particularly in view of the amendments to the claims, were persuasive. The remarks included with the most recent response very clearly establish the differences between the references of record and the claims.  Further, a thorough search of the prior art shows that while there are individual references which teach portions or steps of the method, none of the prior art teaches or renders obvious the method as claimed and as amended.  The closest reference, Kinde et al. (PLoS One, 2012, vol. 7, no 7, e41162, p. 1-8) teaches the steps of alignment and scoring, for example.  Yet neither Kinde or the Zhang reference teach the final step of the claim, as amended, which requires “a ratio of number of times of sequence reading of mother-derived amplification product to number of times of sequence reading of fetus-derived amplification product is obtained…” and none of the prior art clearly teaches this final step of the method in combination with the many additional steps required in the method. Therefore, the claims are novel and non-obvious over the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637